Ford, Judge:
This matter is before me on remand from classification proceedings decided by this court in F. B. Vandegrift & Co., Inc. v. United States, 56 Cust. Ct. 46, C.D. 2610, wherein the matter was remanded to a single judge sitting in reappraisement. It has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States that at the time of exportation the merchandise in litigation,- which was the subject of decision in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2610, and therein remanded to a single judge .of the court to determine the proper dutiable value, was freely offered for sale to all purchasers in the principal markets of West Germany, the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the following prices, net packed, and that the “foreign value” as defined in Section 402 (c), Tariff Act of 1930, was not higher:
Motors on each machine_ $157. 80
Each machine without motors- $4, 654. 80
Total _ $4,812.60
Total — 5 machines with motors_$24, 063. 00
The above case is submitted f,or decision upon this stipulation subj ect to approval by the court.
*856Upon the agreed facts, I find and bold that export value, as that value is defined in section 402(d), Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise and that said values are:
Motors on each machine $157. 80
Each machine without motors 4, 654. 80
Total $4, 812. 60
Total — 5 machines with motors $24,063. 00
Judgment will be entered accordingly.